308 F.2d 451
George Eric ROSDEN and Lawrence Berenson, Petitioners-Appellants,v.Robert F. KENNEDY, Attorney General of the United States, asSuccessor to the Alien Property Custodian,Respondent-Appellee.
No. 2, Docket 27271.
United States Court of Appeals Second Circuit.
Argued Oct. 2, 1962.Decided Oct. 2, 1962.

George Eric Rosden, New York City, pro se.  (Waldemar J. Dittmar, New York City, on the brief).
Lawrence Berenson, New York City, pro se.
Arthur S. Olick, Asst.  U. S. Atty.  (Vincent L. Broderick, U. S. Atty., for the Southern District of New York, Eugene R. Anderson, Asst. U. S. Atty., New York City, on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, and FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We modify in open court the order of the United States District Court for the Southern District of New York which fixed the fees for legal services for George Eric Rosden at $45,000, and for Lawrence Berenson at $30,000, pursuant to 20 of the Trading With the Enemy Act, 50 U.S.C.A.Appendix, 20 (1958).  This court has before it as much information as the district judge who decided the allowances solely on the basis of affidavits.  In view of the amount recovered and the nature and quality of the services rendered over a protracted period of time, we find the allowances as requested, and which were agreed to by the party benefited, to be very reasonable and we can see no good reason why the amount agreed upon should not be allowed.  Accordingly, we modify the order of the district court and allow Mr. Rosden $58,000, and Mr. Berenson $50,000.